UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6767


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY HUGH LINDSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:08-cr-00091-BR-1; 5:12-cv-00350-BR)


Submitted:   January 16, 2015             Decided:   February 2, 2015


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Hugh Lindsey, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Lindsey seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of     appealability. ∗           28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial       showing     of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.   Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

               On appeal, we confine our review to the issues raised

in the Appellant’s brief.                    See 4th Cir. R. 34(b).              Because


       ∗
       Our recent decision in Whiteside v. United States, __ F.3d
__, 2014 WL 7245453 (4th Cir. Dec. 19, 2014) (en banc), confirms
the correctness of the decision of the district court in this
case.



                                              2
Lindsey’s informal brief does not challenge the basis for the

district   court’s   disposition,    Lindsey   has   forfeited   appellate

review of the court’s order.        Accordingly, we deny a certificate

of appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 DISMISSED




                                     3